DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 12-19, drawn to a method.
Group II, claim(s) 20-22, drawn to a device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the shared technical feature of a mould and electromagnetic irradiating the mould as claimed in the independent claims 12 and 20 of Groups I and II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mehrabi (US 20040130057). Mehrabi, as applied below, discloses the special technical feature shared between the groups as well as the non-shared non-special technical features of Group I (see rejection of independent claim 12 below). Independent claim 20 of Group II does not necessarily require an absorption layer and claims 20-22 of Group II do not necessarily require a sheet-like substrate of thermoplastic material as the sheet-like substrate is the material worked upon by the device of Group II. In addition, the device of Group II as claimed in claims 20-22 can be used to perform a material different process such as heating and embossing a sheet-like substrate of thermoset material and/or imprinting and curing a liquid thermoplastic material. Furthermore, Group I is classified in B29C51/082 and B29C59/02 while Group II is classified in B29C51/18 and B29C35/0888. 
Attorney Paul D. Bianco on 01/25/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 12-19. Affirmation of this election must be made by applicant in replying to this Office action. Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “hydrophobic coating” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because: 
Examiner notes that the Office did not use the updated/substitute abstract in applicant’s published application. 
In the substitute Abstract, the recitations “method for forming a dimensionally stable three-dimensional shape into a sheet-like substrate of thermoplastic material” and “heat the thermoplastic . Correction is required. See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claim(s) 12-15 and 17-19 is/are objected to because of the following informalities: 
Claims 12 and 19, all the instances of “the substrate” should be changed to --the sheet-like substrate--.
Claim 12, “each template surface having an inverse of a desired shape to be transformed to the upper and lower surfaces of the substrate” should be changed to --each template surface having an inverse shape of a desired shape to be formed on the upper and lower surfaces of the sheet-like substrate--.
Claim 12, “closing the mould;” should be changed to --closing the mould; and--.
Claims 12-15 and 17-18, “the absorption layer” should be changed to --the at least one absorption layer--. 
Appropriate correction is required.
Claim Interpretation
The term “sheet-like substrate” has been interpreted below as a substrate having a planar/sheet/film in view of [0035] and Figures of applicant’s specification as well the ordinary meaning of the term “sheet-like”. 
The term “three-dimensional shape” has been interpreted below as encompassing planar and non-planar three-dimensional shapes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “method for forming a dimensionally stable three-dimensional shape into a sheet-like substrate of a thermoplastic material” and “transform the thermoplastic substrate into the three-dimensional shape” which are contradictory. Thus, the scope of the claim is indefinite. Is the sheet-like substrate the starting material or the end product? Is a three-dimensional shape formed into the sheet-like substrate or the sheet-like substrate is transformed into a three-dimensional shape? 
According to applicant’s Figures, the sheet-like substrate is the starting material and the end product is a substrate with a non-planar/corrugated three-dimensional shapes with three-dimensional/corrugated formed into the sheet-like substrate. Thus, the scope of the claim is inconsistent with the specification (See MPEP § 2173.03). Furthermore, the meaning of the phrase “dimensionally stable” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand the structure/properties required to make the three-dimensional shape dimensionally stable. No guidance is provided regarding which properties/structures (such as materials, rigidity, temperature, physical, etc.) result in a dimensionally stable three-dimensional shape. Furthermore, thermoplastic three-dimensional shapes are not fully dimensionally stable due to their inherent elasticity. Additionally, under the BRI, the sheet-like substrate of the thermoplastic material is already a three-dimensional shape so it is unclear how the “sheet-like substrate is transformed into the three-dimensional shape”. Examiner 
Claim 12 recites the limitation “irradiating the absorption layer with the electromagnetic irradiation to heat the thermoplastic substrate to or above the glass transition temperature during a sufficient time to transform the thermoplastic substrate into the three-dimensional shape” which is indefinite. The term "sufficient" is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the limitation can be interpreted as if the transformation of the thermoplastic substrate into the three-dimensional shape is due to heating of the thermoplastic substrate to or above the glass transition temperature during sufficient time instead shaping of the thermoplastic substrate with the mould while the thermoplastic material of the sheet-like substrate is at or above its glass transition temperature. Examiner recommends applicant to delete the phrase sufficient time and clarify all the conditions that yield the formation of the three-dimensional shape into the sheet-like substrate.
Claim 12 recites the limitation “the thermoplastic substrate” which is indefinite. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear. Is the ‘sheet-like substrate of a thermoplastic material’ same or different from “the thermoplastic substrate”? Examiner recommends applicant to change the limitation “the thermoplastic substrate” to --the thermoplastic material of the sheet-like substrate-- to increase clarity of the claim.
Claim(s) 13-19 is/are rejected as being dependent from claim 12 and therefor including all the limitation thereof.
Claim 15 recites the limitation “wherein the sheet-like substrate comprises a material suitable to absorb the electromagnetic irradiation of the predetermined wavelength and forms the absorption layer in order to be heated to or above the glass transition temperature” which is indefinite because it contradicts and broadens the scope of claim 12. Claim 12 clearly requires the sheet-like substrate and the absorption layer as being two different elements whereas claim 15 requires the sheet-like substrate and the 
Claim 18 recites the limitation “wherein the absorption layer is provided only to regions where the sheet-like substrate is to be melted” which is indefinite. Claim 17 does not necessarily require melting the sheet-like substrate or melted regions of the sheet-like substrate, thus, the absorption layer is also not necessarily required in claim 17. Thus, the limitation can contradict and/or broaden the scope of claim 12. The claim does not specify the regions where the sheet-like substrate is to be melted. Since the “regions where the sheet-like substrate is to be melted” are undefined, the scope of the claim is unclear. See MPEP § 2173.05 (b) (II). Examiner recommends applicant to change the limitation to --wherein the absorption layer is provided only to some regions of the sheet-like substrate--. 
Claim 19 recites the limitation “wherein the surface of the sheet-like substrate is provided with a hydrophobic coating” which is indefinite. Since claim 12 introduces an upper and lower surface of the substrate, it is unclear to which (upper, lower, or both) surface of the sheet-like substrate applicant is referring to in this claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mehrabi (US 20040130057).
Regarding claim 12, Mehrabi discloses a method for forming a dimensionally stable three-dimensional shape into a sheet-like substrate of a thermoplastic material (method for embossing microstructures onto surfaces of a sheet material: Abstract, P0002, and 0073-0077; wherein the sheet material comprises thermoplastic material: P0074, 0117, and 0152; wherein the microstructures are 3D-dimensional, precise, and maintain their shape after a demolding/cooling step: P0115, 0117 and 0135; thus, the embossed microstructures are capable of having a dimensionally stable three-dimensional shape), the method comprising:
providing a mould (460/600) including a first die (470/640) with a first template surface (patterned lower surface) for contacting an upper surface of the substrate (P0180-0181 and Fig. 10B OR P0189 and Figs. 15-17) and a second die (468/106) with a second template surface for contacting a lower surface of the substrate opposite the upper surface of the substrate (“the platen 468 may be patterned instead of or in addition to the upper press 470”, the patterned upper surface of 468 contacts the lower surface of 24 when 470 and 468 have patterned surfaces so as to enable the disclosed double sided embossing: P0117-0118, 0149 and 0185 OR P0189 and Figs. 16-17 & 23-24), each template surface having an inverse shape of a desired shape to be formed to the upper and lower surfaces of the substrate (P0110, 0117-0118, 0149 and 0185 OR P0189 and Figs. 16-17 & 23-24); and at least one of the first die (470) and the second die (106) being transparent to electromagnetic waves of a predetermined wavelength (P0181 and Fig. 10B OR P0189, 0176, and Fig. 15);

    PNG
    media_image1.png
    300
    417
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    341
    361
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    308
    396
    media_image3.png
    Greyscale

placing the sheet-like substrate between the first and the second die of the mould and closing the mould (placing sheet material 24 which reads on the claimed sheet-like substrate: P0182, Fig. 10B, and as explained above OR P0189 and Figs. 15-17); and
irradiating the absorption layer with the electromagnetic irradiation to heat the thermoplastic material of the sheet-like substrate to or above the glass transition temperature during a sufficient time to form the three-dimensional shape into the sheet-like substrate (irradiating the sheet material 24 which includes the absorptive material layer 22 which reads on the claimed at least one absorption layer with a radiative heating source 340/636 for a set period of time to soften or melt the sheet material 24 thereby pattering the sheet material 24: P0182, Fig. 10B, and as explained above OR P0189, 0168, 0173-0174, Fig. 15, and as explained above). Therefore, Mehrabi discloses a method apparatus substantially as 
Regarding claim 14, Mehrabi further discloses wherein the sheet-like substrate is provided with the absorption layer (the sheet-like substrate 24 is provided with the absorptive material layer/coating on the sheet-like substrate: P0100, 0154, 0168, and Figs. 2 & 7).
Regarding claim 15, Mehrabi further discloses wherein the sheet-like substrate comprises a material suitable to absorb the electromagnetic irradiation of the predetermined wavelength and forms the absorption layer in order to be heated to or above the glass transition temperature (the sheet-like substrate 24 is provided with the absorptive material as a dopant that is suitable for absorbing the electromagnetic irradiation of the predetermined wavelength and that is within the polymer material of sheet-like substrate 24 such that all of the sheet-like material 24 forms the absorption layer: Abstract, P0102, 0152-0155, 0221, and Fig. 4).
Regarding claim 16, Mehrabi further disclose wherein the sheet-like substrate comprises at least two parts (24 can be a multilayered sheet/film that comprises at least two layers 690 and 692: P0152, P0195, 0202, and Fig. 23).
Regarding claim 17, Mehrabi further implicitly discloses wherein the at least two parts are melted together during the step of irradiating the absorption layer (layers 690 and 692 of 24 in Fig. 23 comprise absorptive material, the absorptive material in each layer is clearly capable of absorbing radiant energy, heating, and softening/melting at least portion of each layer and capable of joining the partially softened/melted layers together during the irradiating step so as to create the embossed laminate shown in Fig. 23: P0099, 0168, 0202-0203, claim 26, and Fig. 23). In addition, since Mehrabi further discloses bonding/laminating/adhering layers prior/during his embossing process (P0008, 0204, 0226, 0241) and official notice is taken that laminating/bonding layers via melting during the heating step of embossing/printing process is a well-known and obvious/desirable variant technique in the art to 
Regarding claim 18, Mehrabi further discloses wherein the absorption layer is provided only to regions where the sheet-like substrate is to be softened/melted for the benefit(s) allowing selective softening/melting and/or allowing/enhancing selective/localized embossing and/or melting (P0157, 0168, 0221, 0224-0225, claim 26, and Fig. 28).
Regarding claim 19, Mehrabi further discloses wherein the upper/lower surface of the sheet-like substrate is provided with a hydrophobic coating prior to placing the sheet-like substrate between the first and second die (the sheet material can comprise a co-extruded hydrophobic/hydrophilic film and the co-extruded hydrophobic/hydrophilic film is embossed by using the hydrophobic layer as the surface to be embossed: P0211; wherein the hydrophobic layer previously coextruded reads on the claimed hydrophobic coating under the BRI). In addition, since Mehrabi further discloses to include in the sheet-like substrate any release liner known in the art to prevent inadvertent bonding (P0152) and official notice is taken the use of hydrophobic coatings such as Teflon or fluoropolymer coatings as release coatings is known/desirable in the art for the benefit(s) of preventing/reducing adhesion between the embossed/molded sheet and the mold and/or facilitating releasing/demolding of the embossed embossed/molded sheet from the mold, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mehrabi by providing to the upper surface and/or lower surface of the sheet-like substrate a hydrophobic coating as a release liner/coating prior to placing the sheet-like substrate between the first and second die for the benefit(s) of preventing/reducing inadvertent adhesion of the surface(s) of the embossed sheet material to the die(s) and/or facilitating releasing/demolding of surface(s) of the embossed sheet from the die(s). See MPEP §§ 2143 I A, 2143 I C, and/or 2144 II.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrabi (US 20040130057) as applied to claim 1 above, alone or further in view of Koji (JP 2009214502A with English machine translation – attached). 
Regarding claim 13, Mehrabi fails to disclose that the absorption layer is provided in at least one of the first template surface and the second template surface in his embodiment of Fig. 10B or Fig. 15. 
However, since Mehrabi further discloses that the rearrangement of the absorptive material as part/layer/material of the substrate and/or the tool is obvious as long as the absorptive material allows the radiant energy to be preferentially absorbed in the vicinity of the part of the sheet that is actually embossed (Abstract and P0099-0104) and discloses a tooling surface (134) of the molding belt (106) that is both absorbent with respect to the radiant energy and is sufficiently hard so as to transfer its surface pattern to the sheet material 24 on another of his embodiments (P0164 and Fig. 6), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mehrabi by providing/rearranging the absorption layer to at least one of the first template surface and the second 
Additionally, in the same field of endeavor, methods for forming three-dimensional/patterned shapes into a sheet-like substrate, Koji discloses the technique of providing an heat generating layer (12) that generates heat by absorbing electromagnetic ration to at least one of patterned surface (11a) of a mold (11) for the benefit(s) of enhancing/expediting softening of the transfer surface (13a) of a thermoplastic sheet-like substrate (13), improving imprinting/embossing, and/or preventing adhesion of the heat generation material to the transfer surface (Abstract, highlighted paragraphs in pg. 3, and Figs. 2-6). 
Since Mehrabi further discloses/suggests the rearrangement of the of the absorptive material on the tools/molds and the modification (as explained above), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mehrabi in view of Koji by providing/rearranging the absorption layer to at least one of the first template surface and the second template surface for the benefit(s) of enhancing/expediting softening of the thermoplastic sheet-like substrate, improving embossing, and/or preventing adhesion of the heat generation material/layer to the embossed surface(s) of the thermoplastic sheet-like as suggested by Koji. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144.04 VI C.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Funada (US 20050057789) discloses the technique of providing a photothermal conversion layer (7) to a mold (6) and/or a substrate (2), wherein the photothermal conversion layer is irradiated with light to make the photothermal conversion layer (7) generate heat in a state in a state in which the mold (6) and/or a substrate (2) are brought together so as to patterned/embossed the substrate with fine concavo-convex patterns (Abstract and Figs. 1A-2C);   

Tanaka (US 20190044161) discloses the techniques of providing polymer resin layers with a release agent such as fluorine prior hot pressing/embossing with dies and laminating/melting together multiple layers via hot pressing/embossing with the dies (Abstract, P0031, and Figs. 5A-6); and  
	Gisler (WO 2016012233 – of record with US 10233870 – of record as its English equivalent) discloses manufacturing of a control diaphragm carburetor by means of thermoforming film(s) of thermoplastic material (Abstract and C4, L18-67). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743